 



EXHIBIT 10.1
UNIVERSAL COMPRESSION HOLDINGS, INC. RESTRICTED STOCK PLAN
RESTRICTED STOCK AGREEMENT

     
 
   
Grantee:
  (FName  ) (LName  )
 
   
Total Shares Subject to Restricted Stock Award:
  (RS)
 
   
Date of Award:
  June 12, 2007
 
   
Vesting Commencement Date:
  June 12, 2007
 
   
Expiration of the Restriction Period:
  June 12, 2010

     1. Issuance of Stock. The Company hereby agrees to issue to the grantee
named above (the “Grantee”), the shares of Common Stock set forth above as the
Total Shares subject to the Restricted Stock Award (the “Shares”), in accordance
with this Restricted Stock Agreement (the “Agreement”) and subject to the terms
and conditions of the Universal Compression Holdings, Inc. Restricted Stock Plan
(the “Plan”), which are incorporated herein by reference. Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
to them in the Plan.
     2. Forfeiture; Company’s Cancellation Right. Upon any termination of the
Grantee’s Continuous Service before all of the Shares are released from the
Forfeiture Restrictions described in Section 3 of this Agreement, the Company
shall have the right (the “Cancellation Right”), exercisable at any time during
the ninety (90) day period (the “Cancellation Period”) following the date of
termination of the Grantee’s Continuous Service (the “Termination Date”), to
cancel, without any additional consideration, all or any portion of the Shares
in which the Grantee is not, as of the Termination Date, vested in accordance
with the provisions of Section 3 of this Agreement (the “Unvested Shares”). The
Cancellation Right shall be exercisable by written notice delivered to the
Grantee and any recipient of a Permitted Transfer (as defined in Section 3 of
this Agreement) of Unvested Shares prior to the expiration of the Cancellation
Period. The notice shall indicate the number of Unvested Shares to be cancelled.
The cancellation shall be effective immediately after giving of notice in
accordance with the terms of this Agreement without any further action on the
part of the Grantee. The certificates representing the shares so cancelled shall
be promptly delivered to Company, but failure to deliver such certificates shall
not affect the effectiveness of such cancellation. The Cancellation Right shall
terminate with respect to any Unvested Shares for which it is not exercised
during the Cancellation Period. In addition, the Cancellation Right shall
terminate and cease to be exercisable by the Company with respect to any and all
Shares which are released from the Forfeiture Restrictions described in
Section 3 of this Agreement.

1 of 6



--------------------------------------------------------------------------------



 



     3. Forfeiture Restrictions; Vesting.
     (a) The Grantee may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of any of the Unvested Shares, or any right or interest
therein, before the Expiration of the Restriction Period set forth on the first
page of this Agreement or any other lapse of the Forfeiture Restrictions under
this Agreement, except only with respect to (i) a gratuitous transfer with the
prior written consent of the Company or (ii) a transfer of title effected
pursuant to Grantee’s will or the laws of intestate succession following
Grantee’s death (in either such case, a “Permitted Transfer”).
     (b) The Shares shall vest and the Forfeiture Restrictions with respect to
such Shares shall lapse on each anniversary of the Vesting Commencement Date as
set forth on the first page of this Agreement, if at each such anniversary of
the Vesting Commencement Date the Grantee’s Continuous Service has not
terminated, as follows:

  (i)   thirty-three and one-third percent (33 1/3%) of the Shares shall vest on
the first anniversary of the Vesting Commencement Date;     (ii)   an additional
thirty-three and one-third percent (33 1/3%) of the Shares shall vest on the
second anniversary of the Vesting Commencement Date; and     (iii)   the
remaining Shares shall vest on the third anniversary of the Vesting Commencement
Date.

If an installment of the release of shares from the Forfeiture Restrictions
covers a fractional Share, such installment will be rounded to the next higher
Share, except the final installment, which will be for the balance of the
Shares.
     (c) The Forfeiture Restrictions may lapse, and the Unvested Shares may
become vested and released from the Cancellation Right, earlier than the times
stated above in accordance with the provisions of Section 4(c) of the Plan.
     4. Federal Restrictions on Transfer. The Grantee understands that,
regarding any of the Shares that may become transferable because of the lapse of
Forfeiture Restrictions, the Company is under no obligation to register any
resale of the Shares and that an exemption may not be available or may not
permit the Grantee to resell or transfer any of the Shares in the amounts or at
the times proposed by the Grantee. The Grantee hereby acknowledges that the
Grantee is prepared to hold the Shares for an indefinite period and that the
Grantee is aware of the requirements of Rule 144 and other exemptions from the
registration requirements of the Securities Act. Subject to the other provisions
of this Agreement, if the Shares have not been registered under the Securities
Act, the Grantee shall make no disposition of the Shares (other than a Permitted
Transfer) unless and until there is compliance with all of the following
requirements:
     (a) The Grantee shall have furnished the Company with a written summary of
the terms and conditions of the proposed disposition.

2 of 6



--------------------------------------------------------------------------------



 



     (b) The Grantee shall have complied with all requirements of this Agreement
applicable to the disposition of the Shares.
     (c) The Grantee shall have provided the Company with written assurances, in
form and substance satisfactory to the Company, that (i) the proposed
disposition does not require registration of the Shares under the Securities Act
or (ii) all appropriate action necessary for compliance with the registration
requirements of the Securities Act or any exemption from registration available
under the Securities Act (including Rule 144) has been taken.
     5. Stockholder Rights. Until such time as the Company exercise its
Cancellation Right, the Grantee shall have all the rights of a stockholder with
respect to the Unvested Shares, including without limitation, the right to vote
the Unvested Shares and the right to receive any cash dividends declared
thereon, subject however, to the restrictions contained in this Agreement and
the provisions of Section 4(b) of the Plan relating to the dissolution or
liquidation of the Company.
     6. Capital Adjustments and Corporate Events. If, from time to time during
the term of the Restriction Period, there is (i) any capital adjustment
affecting the outstanding Common Stock as a class without the Company’s receipt
of consideration, the Unvested Shares shall be adjusted in accordance with the
provisions of Section 4(a) of the Plan or (ii) a Change in Control, the Unvested
Shares shall be subject to the provisions of Section 4(c) of the Plan. Any and
all new, substituted or additional securities to which the Grantee may be
entitled by reason of the Grantee’s ownership of the Unvested Shares hereunder
because of a capital adjustment shall be immediately subject to the Company’s
Cancellation Right and included thereafter as “Unvested Shares” for purposes of
this Agreement. The foregoing to the contrary notwithstanding, the consummation
of the merger of the Company and Hanover Compressor Company, pursuant to the
Agreement and Plan of Merger among Hanover Compressor Company, the Company,
Iliad Holdings, Inc., Hector Sub, Inc. and Ulysses Sub, Inc., dated as of
February 5, 2007, as amended, shall not constitute, qualify as or otherwise
result in a Change in Control event with respect to the Shares granted under
this Agreement.
     7. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Shares, or accord the right to vote or pay or deliver
dividends or other distributions to, any purchaser or other transferee to whom
or which such Shares shall have been so transferred.
     8. Legends.
     (a) If the Shares have not been registered under the Securities Act, the
stock certificates for all of the Shares shall be endorsed with the following
restrictive legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH
ACT, (B) A ‘NO ACTION’ LETTER OF THE SECURITIES AND EXCHANGE COMMISSION WITH
RESPECT TO SUCH SALE OR OFFER OR (C) SATISFACTORY ASSURANCES TO THE ISSUER THAT
REGISTRATION UNDER SUCH ACT IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR OFFER.

3 of 6



--------------------------------------------------------------------------------



 



     (b) In addition to the legend referenced to above, the certificate or
certificates evidencing the Unvested Shares, if any, issued hereunder shall be
endorsed with the following legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN CANCELLATION
RIGHTS GRANTED TO THE ISSUER AND ACCORDINGLY MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED, OR IN ANY MANNER DISPOSED OF EXCEPT IN CONFORMITY WITH
THE TERMS OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES. A COPY OF SUCH AGREEMENT IS MAINTAINED AT THE
ISSUER’S PRINCIPAL CORPORATE OFFICES.
     9. Tax Consequences. The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, and local tax consequences of this investment and
the transactions contemplated by this Agreement. The Grantee is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Grantee understands that the Grantee (and not the
Company) shall be responsible for the Grantee’s own tax liability that may arise
as a result of the transactions contemplated by this Agreement. The Grantee
understands that Section 83 of the Code taxes as ordinary income the difference
between the purchase price, if any, for the Shares and the Fair Market Value of
the Shares as of the date any restrictions on the Shares lapse. In this context,
“restriction” includes the Forfeiture Restrictions and the right of the Company
to repurchase the Unvested Shares pursuant to the Forfeiture Repurchase Option.
The Grantee understands that the Grantee may elect to be taxed at the time the
Shares are awarded rather than when and as the restrictions lapse by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within 30 days from the Date of Award. THE GRANTEE ACKNOWLEDGES THAT IT IS THE
GRANTEE’S SOLE RESPONSIBILITY (AND NOT THE COMPANY’S) TO FILE TIMELY THE
ELECTION UNDER SECTION 83(B), EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON THE GRANTEE’S BEHALF.
     10. Withholding of Taxes. At the time and to the extent vested Shares
become compensation income to the Grantee for federal or state income tax
purposes, the Grantee either shall deliver to the Company such amount of money
as required to meet the Company’s minimum obligation under applicable tax laws
or regulations, or, in lieu of cash, the Grantee, in his sole discretion, may
elect to surrender, or direct the Company to withhold from the vested Shares,
shares of Common Stock (valued at their Fair Market Value on the date of
surrender or withholding of such shares) in such number as necessary to satisfy
either (i) the Company’s minimum tax withholding obligations or (ii) the
Grantee’s tax obligation as anticipated by the Grantee, by reason of such
compensation income, whichever the Grantee elects.
     11. Entire Agreement; Governing Law. The Plan and this Agreement constitute
the entire agreement of the Company and the Grantee (collectively, the
“Parties”) with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the

4 of 6



--------------------------------------------------------------------------------



 



Parties with respect to the subject matter hereof, and may not be modified
adversely to the Grantee’s interest except by means of a writing signed by the
Parties. Nothing in the Plan and this Agreement (except as expressly provided
therein or herein) is intended to confer any rights or remedies on any person
other than the Parties. The Plan and this Agreement are to be construed in
accordance with and governed by the internal laws of the State of Texas, without
giving effect to any choice-of-law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Texas to
the rights and duties of the Parties. Should any provision of the Plan or this
Agreement relating to the Shares be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
     12. Interpretive Matters. Whenever required by the context, pronouns and
any variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The term
“business day” means any Monday through Friday other than such a day on which
banks are authorized to be closed in the State of Texas. The captions and
headings used in this Agreement are inserted for convenience and shall not be
deemed a part of the Restricted Stock Award or this Agreement for construction
or interpretation.
     13. Dispute Resolution. The provisions of this Section 13 shall be the
exclusive means of resolving disputes of the Parties (including any other
persons claiming any rights or having any obligations through the Company or the
Grantee) arising out of or relating to the Plan and this Agreement. The Parties
shall attempt in good faith to resolve any disputes arising out of or relating
to the Plan and this Agreement by negotiation between individuals who have
authority to settle the controversy. Negotiations shall be commenced by either
Party by a written statement of the Party’s position and the name and title of
the individual who will represent the Party. Within thirty (30) days of the
written notification, the Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the Parties agree
that any suit, action, or proceeding arising out of or relating to the Plan or
this Agreement shall be brought in the United States District Court for the
Southern District of Texas (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Texas state court in Harris County, Texas) and
that the Parties shall submit to the jurisdiction of such court. The Parties
irrevocably waive, to the fullest extent permitted by law, any objection a Party
may have to the laying of venue for any such suit, action or proceeding brought
in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE
TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more
provisions of this Section 13 shall for any reason be held invalid or
unenforceable, it is the specific intent of the Parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
     14. Notice. Any notice or other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier or upon the earlier of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, addressed to the other
Party at its address as shown beneath its signature in this Agreement, or to
such other address as

5 of 6



--------------------------------------------------------------------------------



 



such Party may designate in writing from time to time by notice to the other
Party in accordance with this Section 14.

         
 
            UNIVERSAL COMPRESSION HOLDINGS, INC.
 
       
 
  By:    
 
       
 
      Stephen A. Snider
 
  Title:   President & Chief Executive Officer
 
  Address:   4444 Brittmoore Road
 
      Houston, Texas 77041
 
      U.S.A.

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE FORFEITURE RESTRICTIONS AND THE
COMPANY’S CANCELLATION RIGHT WITH RESPECT TO THE SHARES SUBJECT TO THE
RESTRICTED STOCK AWARD SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF THE
GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF BEING HIRED OR BEING
GRANTED THE RESTRICTED STOCK AWARD). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE GRANTEE’S EMPLOYER TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY OR AN AFFILIATE
TO THE COMPANY THAT PROVIDES OTHERWISE, THE GRANTEE’S STATUS IS AT-WILL. The
Grantee acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Agreement and the Plan in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement, and fully understands all provisions of this Agreement and the Plan.
The Grantee hereby agrees that all disputes arising out of or relating to this
Agreement and the Plan shall be resolved in accordance with Section 13 of this
Agreement. The Grantee further agrees to notify the Company upon any change in
the address for notice indicated in this Agreement.

             
 
           
DATED:
      SIGNED:    
 
           
 
          Grantee: (FName  )  (LName  )
 
           
 
      Address:    
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

6 of 6